Citation Nr: 0332793	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a liver disorder, to include as a result of 
in-service exposure to herbicides.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a disorder manifested by hair loss, to include 
as a result of in-service exposure to herbicides.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the veteran's petition to reopen his previously 
denied claims for service connection for PTSD; a back 
disability; a liver disorder, to include as a result of 
in-service exposure to herbicides; and a disorder manifested 
by hair loss, to include as a result of in-service exposure 
to herbicides.  

(The issues of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for a liver disorder, to include as a 
result of in-service exposure to herbicides, as well as 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a disorder manifested by hair loss, to include 
as a result of in-service exposure to herbicides, will be 
discussed in the Remand portion of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  By a May 1997 rating action, the RO denied service 
connection for PTSD.  Following receipt of notification of 
the decision, the veteran failed to perfect an appeal of the 
denial.  

3.  The evidence received since the May 1997 denial of 
service connection for PTSD bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  

4.  In a May 1987 decision, the Board denied service 
connection for a back disability.  

5.  The evidence received since the May 1987 denial of 
service connection for a back disability bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disability.  


CONCLUSIONS OF LAW

1.  The RO's May 1997 denial of service connection for PTSD 
is final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1996).  

2.  The evidence received since the May 1997 denial of 
service connection for PTSD is new and material, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

3.  The Board's May 1987 denial of service connection for a 
back disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

4.  The evidence received since the May 1987 denial of 
service connection for a back disability is new and material, 
and the claim for service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
a June 2001 letter, the statement of the case furnished in 
June 2002, and the supplemental statement of the case (SSOC) 
issued in April 2003, the RO informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate his petitions to reopen his previously denied 
claims for service connection for PTSD and for a back 
disability, the type of evidence needed to substantiate these 
issues, as well as the specific information necessary from 
him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the veteran of the proper time period within which 
to submit requested evidence (one year).  Significantly, 
however, in view of the fact that this decision is granting 
the veteran's petition to reopen his previously denied claims 
for service connection for PTSD and a back disability, which 
is a complete grant of the benefits sought in the appeal of 
these particular issues, the Board concludes that a remand to 
cure these procedural defects (by informing the appellant 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice) is not 
necessary.  

A.  PTSD

1.  Factual Background

Initially, by a May 1997 rating action, the RO denied the 
issue of entitlement to service connection for PTSD.  
Evidence available at that time included the veteran's 
assertion that, during his tour of duty in Vietnam, he was 
subjected to numerous mortar attacks from enemy forces.  

According to the service medical records, at the 
pre-enlistment examination conducted in September 1967, the 
veteran reported that he had previously experienced, or was 
experiencing at that time, nervousness.  He denied ever 
having felt frequent insomnia, frequent nightmares, excessive 
worrying, loss of memory, or amnesia.  The enlistment 
examination subsequently completed in June 1968 reflected a 
normal psychiatric system.  At the separation examination 
conducted in March 1970, the veteran denied ever having 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory, or 
amnesia.  This evaluation demonstrated that the veteran's 
psychiatric system was normal.  

At a VA psychiatric examination conducted in November 1970, 
the veteran described nervousness, restlessness, and an 
inability to sleep at night.  An interview of the veteran 
demonstrated a low-pitched voice, a realistic production of 
thought, an adequate flow of ideas, coherent and relevant 
answers, an inability to concentrate well, no disturbance of 
thought process, no disorders of perception, nightmares 
(unless he takes a sleeping pill), moderate and free-floating 
anxiety, and adequate affect, appropriate actions, 
orientation, good memory, a good fund of information, 
preserved intellectual capacities, insight into condition, 
and good judgment.  The examiner, who noted that he did not 
have access to the veteran's records, diagnosed anxiety 
neurosis and described this disability as mild to moderate in 
severity.  

Subsequently, in August 1995, the veteran underwent a private 
psychiatric examination.  At this evaluation, he complained 
of tension, anxiety, depression, crying spells, fearful of 
social interaction, memory problems, disorientation, 
difficulty sleeping, auditory hallucinations, nightmares 
(concerning his military superiors' refusal to allow him to 
leave Vietnam) and feelings of being fearful of helicopters.  
A mental status examination demonstrated cooperation, 
feelings of being afraid, crying spells, disoriented (to 
time), visual contact, auditory and visual hallucinations, 
nightmares related to Vietnam, great difficulty with memory, 
poor attention and concentration, poor judgment, poor memory 
(for past, distant, and immediate events), concrete 
interpretation of proverbs, and very poor insight into his 
condition.  The examiner diagnosed, on Axis I, PTSD; 
concluded that the veteran had no Axis II diagnosis; and 
assigned a Global Assessment of Functioning (GAF) score 
ranging from 31 to 40.  

Thereafter, in April 1996, the veteran underwent a VA mental 
disorders examination.  The examiner noted that he did not 
have access to the veteran's hospital record or claims 
folder.  The veteran complained of irritability, an inability 
to tolerate crowds or noises, problems sleeping, confusion, 
depression, a bad temper, as well as impulsive and aggressive 
reactions.  The veteran denied hallucinations or suicidal or 
homicidal ideations.  An objective evaluation demonstrated 
cleanliness, alertness, orientation times three, a depressed 
and anxious mood, a constricted affect, good attention, fair 
concentration, fair memory, clear and coherent speech, fair 
insight and judgment, and good impulse control.  The examiner 
diagnosed, on Axis I, dysthymia with anxiety features and 
assigned a GAF score of 65.  

Several months later in October 1996, the veteran underwent a 
VA PTSD examination by the same examiner who had completed 
the VA mental disorders evaluation in April 1996.  According 
to the report of the October 1996 examination, the veteran 
reported that he served in Vietnam for one year as a cook and 
that he continued to remember the dead persons that he had 
seen in Vietnam.  His subjective complaints included an 
inability to sleep, fears, anxiety, and tension.  He denied 
hallucinations and suicidal and homicidal ideations.  
Objective evaluation findings involved cleanliness, 
inadequate response to questions, alertness, orientation 
times three, an anxious mood, a constricted affect, good 
attention, fair concentration and memory, clear and coherent 
speech, fair insight and judgment, and good impulse control.  
The examiner diagnosed, on Axis I, dysthymia with anxiety 
features and explained that he was unable to assign a GAF 
score due to a lack of information.  In addition, the 
examiner specifically stated that "[t]here . . . [was] no 
evidence of any stressor . . . [or] symptomatology that could 
warrant the diagnosis of PTSD."  

In February 1997, the RO received copies of additional 
service personnel records.  According to these documents, the 
veteran served in the Republic of Vietnam from August 1968 to 
August 1969.  He military occupational specialty was that of 
a cook.  He participated in Phase V of the Vietnam Counter 
Offensive.  

In May 1997, the RO considered this service, and 
post-service, evidence.  The RO acknowledged its 
consideration of the private physician's report of the August 
1995 psychiatric evaluation of the veteran (which included a 
diagnosis of PTSD).  Significantly, however, two VA 
examinations subsequently conducted diagnosed dysthymia with 
anxiety features.  As the relevant medical reports failed to 
provide competent evidence of a confirmed diagnosis of PTSD, 
the RO, by the May 1997 rating action, denied service 
connection for PTSD.  

During the current appeal, and specifically in May 2001, the 
private psychiatrist who interviewed the veteran in August 
1995 conducted another evaluation of the veteran.  According 
to the May 2001 report, the private psychiatrist noted that 
he has treated the veteran since 1995.  In addition, this 
psychiatrist reiterated his belief that the correct Axis I 
diagnosis for the veteran was PTSD.  The psychiatrist also 
assigned a GAF score ranging from 21 to 30 and specifically 
stated that the veteran's "condition is directly related to 
military service."  

Furthermore, records of some VA outpatient treatment that the 
veteran received have been procured and associated with his 
claims folder.  These document indicate that, between April 
2001 and September 2002, the veteran was treated on an almost 
monthly basis for PTSD.  

2.  Analysis

As previously noted in this decision, in May 1997, the RO 
denied the claim of entitlement to service connection for 
PTSD.  Specifically, the RO held that, although the veteran's 
private psychiatrist diagnosed, in August 1995, PTSD, two VA 
examinations subsequently conducted diagnosed dysthymia with 
anxiety features.  Thus, as the relevant medical reports 
failed to provide competent evidence of a confirmed diagnosis 
of PTSD, the RO, by the May 1997 rating action, denied 
service connection for PTSD.  Several days later in May 1997, 
the RO notified the veteran of the denial of his PTSD claim.  
The veteran did not perfect an appeal of this denial.  
Consequently, the May 1997 denial of service connection for 
PTSD became final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1996).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, in May 
1997, denied the veteran's claim for service connection for 
PTSD because the evidence of record did not reflect a 
confirmed diagnosis of this disability which was associated 
with his military service.  Significantly, however, the 
additional evidence received since this prior final denial 
includes copies of medical records that reflect such a 
diagnosis and relationship.  

In particular, in May 2001, the veteran's private 
psychiatrist reiterated his prior conclusion that the veteran 
has PTSD.  Also in this report, the psychiatrist specifically 
stated that the veteran's "condition is directly related to 
military service."  Additionally, records of subsequent VA 
outpatient treatment sessions dated from April 2001 to 
September 2002 reflect continued diagnoses of PTSD.  

As these documents denote that the veteran has been 
repeatedly diagnosed with PTSD and that at least one 
psychiatrist (the veteran's treating private psychiatrist) 
has expressed his opinion that this condition is related to 
the veteran's military service, the Board finds that the May 
2001 statement as well as the VA outpatient treatment records 
dated from April 2001 to September 2002 are clearly probative 
of the central issue in the veteran's case for service 
connection for PTSD.  Significantly, these statements bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and, by 
themselves or in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to decide fairly the merits of the claim for service 
connection for PTSD.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
PTSD in May 1997 is new and material, as contemplated by the 
pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim for 
service connection for PTSD.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

B.  Back Disability

1.  Factual Background

Initially, by a May 1987 decision, the Board denied the issue 
of entitlement to service connection for a back disability.  
Evidence available at that time included the veteran's 
assertions that he injured his back during basic training 
when he unloaded sand and bricks from a truck and that he had 
continued to experience back problems since the in-service 
injury.  

According to the service medical records, in April 1968, the 
veteran sought treatment for complaints of low back pain.  He 
was given Roboxin for low back syndrome.  Approximately 
one-and-a-half weeks later, in May 1968, the veteran again 
sought medical care for similar complaints.  He reported 
experiencing the onset of low back pain when he was unloading 
trucks during basic training.  A physical examination 
conducted at the time of the May 1968 in-service treatment 
session demonstrated no pain with straight leg raising and 
possible spasm of paravertebral muscles.  At the March 1970 
separation examination, the veteran denied ever having 
experienced back trouble of any kind.  This evaluation 
demonstrated that the veteran's spine was normal.  

In a January 1986 statement, a private physician explained 
that he had initially treated the veteran for complaints of 
back pain and for objective evaluation findings of 
paravertebral lumbar muscle spasm.  This doctor also treated 
the veteran at a follow-up visit in October 1970, at which 
time his back condition had been found to have improved.  The 
physician diagnosed chronic low back syndrome.  

A VA examination subsequently completed in November 1970 
included the finding that the veteran's musculoskeletal 
system was normal.  The examiner did not diagnose a back 
disability.  

In a November 1986 statement, the same private physician who 
had drafted the letter in the previous month noted that the 
veteran had continued to maintain his employment at an 
electric company and that he occasionally complained of low 
back pain.  Also, this doctor explained that the veteran had 
initially sought treatment (for complaints of pain in the 
lumbar region, muscle spasm, and partial limitation of motion 
of the lumbar area) from him in July 1972 and that the 
veteran received follow-up medical care for these symptoms in 
May 1973, June 1974, July 1978, January 1984, and October 
1986.  In the November 1986 statement, the private physician 
concluded that the veteran had a diagnosed back disability 
characterized as chronic lumbar sprain.  

In the May 1987 decision, the Board acknowledged the 
veteran's in-service treatment for a low back sprain in 1968.  
Due, however, to the subsequent negative back findings at the 
March 1970 separation, the Board concluded, in its May 1987 
decision, that the in-service low back sprain was acute and 
transitory and resolved without residual disability by the 
time of his military discharge.  Consequently, the Board 
denied service connection for a back disability.  

During the current appeal, copies of records of recent back 
treatment that the veteran has received have been procured 
and associated with his claims folder.  In particular, in 
April 1996, the veteran underwent a VA general medical 
examination.  At that time, he complained of low back pain 
since he initially injured his low back during basic training 
exercises.  He explained that his low back pain worsens after 
frequent forward bending and after prolonged walking and also 
occasionally radiates to his left lower extremity.  A 
physical examination of the veteran's musculoskeletal system 
demonstrated straight leg raising to 45 degrees to the right 
and 30 degrees to the left, pain in the lumbar area on 
passive straight leg raising, forward flexion of the lumbar 
spine to 60 degrees, moderate spasm on lumbar paravertebral 
muscles, and the ability to squat and to walk on heels and 
toes without difficulty.  The examiner diagnosed lumbar 
myositis.  

On the same day in April 1996, the veteran underwent a VA 
spine examination by a different examiner.  At this 
specialized evaluation, the veteran reported that, for the 
past several years, he had experienced low back pain with 
radiation to the posterior aspect of both of his legs.  He 
described a burning-type pain in his feet and ankles and 
explained that the pain worsens upon forward bending.  
Objective examination findings with regard to the veteran's 
back included no postural abnormalities, no fixed 
deformities, moderate muscle spasm on lumbar paravertebral 
muscles, forward flexion to 65 degrees, backward extension 
and left lateral flexion to 15 degrees, right lateral flexion 
to 20 degrees, rotation to the left and right of 25 degrees, 
exquisite pain objectively on all movements of the lumbar 
spine, no muscle atrophy of the lower extremities, normal 
muscle strength on both legs, patellar and Achilles reflexes 
which were +2 bilateral and symmetric, no sensory deficit, 
and a positive straight leg raising and Lasegue sign on the 
left leg.  X-rays taken of the veteran's lumbosacral spine 
were normal except for narrowing of the intervertebral space 
between L5-S1 representing discogenic disease.  The examiner 
diagnosed lumbar paravertebral myositis.  

As the Board noted previously in this decision, in a May 2001 
report, the veteran's private psychiatrist reiterated his 
belief that the veteran's appropriate Axis I diagnosis was 
PTSD.  Additionally, this psychiatrist stated that the 
veteran's herniated discs (his Axis III diagnosis) were 
related to his military service.  

Furthermore, in May 2001, the veteran underwent magnetic 
resonance imaging of the veteran's lumbar spine.  According 
to the report of this evaluation, the veteran has a right 
foraminal herniation at L4-L5 (which, according to the 
radiologist reviewing the films, appears to elevate the 
exiting nerve root), a degenerating L5-S1 disc with a small 
central protrusion, and early disc degeneration at L2-L3.  

Additionally, records of some VA outpatient treatment that 
the veteran received have been procured and associated with 
his claims folder.  These document indicate that, between 
April 2001 and September 2002, the veteran was treated on an 
almost monthly basis for a back condition variously diagnosed 
as lumbosacral disc disease at L5-S1, chronic low back pain, 
lumbago, and osteoarthrosis.  

2.  Analysis

As previously noted in this decision, in May 1987, the Board 
denied the claim of entitlement to service connection for a 
back disability.  Specifically, the Board held that, in light 
of the negative back findings at the March 1970 separation, 
the veteran's in-service treatment for a low back sprain in 
1968 was acute and transitory and resolved without residual 
disability by the time of his military discharge.  
Consequently, the Board denied service connection for a back 
disability.  The Board's May 1987 decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the Board, in 
May 1987, denied the veteran's claim for service connection 
for a back disability because the evidence of record 
reflected that the veteran's in-service treatment for a low 
back sprain in 1968 was acute and transitory and resolved 
without residual disability by the time of his military 
discharge.  Significantly, however, the additional evidence 
received since this prior final denial includes copies of 
medical records that reflect the presence of such a chronic 
disability and its relationship to the veteran's active 
military duty.  

In particular, the relevant medical records received during 
the current appeal reflect low back diagnoses of lumbar 
myositis and lumbar paravertebral myositis in April 1996; a 
right foraminal herniation at L4-L5, a degenerating L5-S1 
disc with a small central protrusion, and early disc 
degeneration at L2-L3 in May 2001; as well as lumbosacral 
disc disease at L5-S1, chronic low back pain, lumbago, and 
osteoarthrosis between April 2001 and September 2002.  
Furthermore, in May 2001, the veteran's private psychiatrist 
expressed his opinion that the veteran's herniated discs (his 
Axis III diagnosis) were related to his military service.  

As these documents denote that the veteran has been 
repeatedly diagnosed with a low back disability and that at 
least one medical personnel (the veteran's treating private 
psychiatrist) has expressed his opinion that this low back 
disorder is related to the veteran's military service, the 
Board finds that these records are clearly probative of the 
central issue in the veteran's case for service connection 
for a back disability.  Significantly, these statements bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and, by 
themselves or in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to decide fairly the merits of the claim for service 
connection for a back disability.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
back disability in May 1987 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a back disability.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is granted to this extent only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a back disability, the appeal is granted to this extent 
only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Specifically, a complete and thorough review of the claims 
folder in the present case indicates that, with regard to the 
petitions to reopen the previously denied claims for service 
connection for a liver disorder (to include as a result of 
in-service exposure to herbicides) and for a disorder 
manifested by hair loss (to include as a result of in-service 
exposure to herbicides) as well as the de novo issues of 
entitlement to service connection for PTSD and for a back 
disability, the RO has not informed the veteran of the proper 
time period within which to submit the requested (one year).  
Therefore, because this case is being remanded for additional 
development, the RO must take this opportunity to cure this 
procedural defect.  

In this regard, the Board acknowledges that records of 
outpatient treatment that the veteran has received at the VA 
Medical Center (VAMC) in San Juan, Puerto Rico from June 1999 
to September 2002 have been obtained and associated with his 
claims folder.  In view of the fact, however, that the 
veteran was discharged from active military duty in March 
1970 and that earliest VA treatment records are dated in June 
1999, the Board believes that, on remand, the RO should 
attempt to procure any additional records of relevant 
post-service treatment that the veteran may have received at 
this medical facility.  

Furthermore, while some evaluation reports from the veteran's 
private physicians (who have rendered psychiatric and back 
treatment to him) have been obtained and associated with his 
claims folder, the actual treatment records from these 
doctors have not.  On remand, therefore, the RO should, after 
procuring the appropriate release of information forms, 
obtain and associate with the veteran's claims folder any 
such available records.  

Following receipt of any available pertinent VA and private 
medical records, the veteran should be accorded VA 
psychiatric and orthopedic examinations.  These evaluations 
should determine the exact nature and etiology of any 
diagnosed PTSD and back disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the appellant to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered treatment to the 
veteran for PTSD, a back disability, a 
liver disorder, and a disability 
manifested by hair loss since his 
separation from service in March 1970.  
The Board is particularly interested in 
copies of records of treatment that the 
veteran received from Dr. Gerardo 
J. Allende and from Dr. Samuel Rivera 
Francis.  After furnishing the veteran 
the appropriate release forms, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to treatment for PTSD, a back 
disability, a liver disorder, and a 
disability manifested by hair loss that 
he has received at the VAMC in San Juan, 
Puerto since his separation from service 
in March 1970.  All such available 
records should be associated with the 
claims folder.

4.  The RO should also send a development 
letter to the veteran and ask him to 
provide a comprehensive statement 
regarding his reported in-service 
stressors.  Inform him that he should 
provide as specific information as 
possible, including, for example, the 
approximate date (month and year) of 
when, as well as the location where, the 
stressors occurred.  If anyone else 
witnessed the reported in-service 
stressors, the veteran should provide 
information regarding such people, to 
include the names, and other identifying 
data, of these persons.  

5.  This veteran is seeking service 
connection for PTSD.  Prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a description of the alleged 
stressors identified by the veteran 
(including any stressors reported by him 
pursuant to paragraph 4 of this Remand).  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

6.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the nature and 
severity of the veteran's claimed PTSD.  
The examiner should be informed that only 
a verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record is sufficient 
to produce PTSD and whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors that are found to be 
established by the record and that are 
found to be sufficient to produce PTSD by 
the examiner.  

7.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature, extent, and etiology of any back 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent back pathology found on 
examination should be noted in the 
evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any back disability that 
he may have.  In particular, the examiner 
should specifically state whether a 
diagnosis of a back disability is 
appropriate.  If so, the examiner should 
then express an opinion as to whether it 
is at least as likely as not that any 
such diagnosed back disability, which is 
found on examination, is related to, or 
caused by, the veteran's active military 
service (including the in-service 
episodes of treatment for low back pain 
in April and May 1968).  

8.  The RO should then re-adjudicate the 
issues of whether new and material 
evidence has been received sufficient to 
reopen a claim for service connection for 
a liver disorder (to include as a result 
of in-service exposure to herbicides), 
whether new and material evidence has 
been received sufficient to reopen a 
claim for service connection for a 
disorder manifested by hair loss (to 
include as a result of in-service 
exposure to herbicides), entitlement to 
service connection for PTSD, and 
entitlement to service connection for a 
back disability.  

If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
April 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2003) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



